DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The 12/30/2021 "Reply" elects without traverse and identifies claims 1-16 and 18-20 as being drawn Species C. Accordingly, Examiner has withdrawn claim 17 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b). Applicant has cancelled claims 14-20.
The 12/29/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 9-14, 16, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lochtefeld (US Pub. No. 2008/0073667).
Regarding claims 1 and 10, in FIGs. 1-4, Lochtefeld discloses a method comprising: forming one or more dielectric layers (110, paragraph [0030]) over a substrate (100, paragraph [0029]), the one or more dielectric layers having a recess, wherein the recess exposes a portion of the substrate (paragraph [0030]); forming a high energy bandgap material (S2, GaAs, InAlAs, paragraph [0043]) on the substrate in the recess, the high energy bandgap material having a thickness greater than a critical thickness for the high energy bandgap material (interpreted as a thickness great enough to trap defects paragraph [0030], [0032], [0048]); forming a high carrier mobility material (S3, paragraph [0043]) over the high energy bandgap material, the high carrier mobility material extending into the recess (see FIG. 4); and causing at least a portion of the high carrier mobility material to protrude from the one or more dielectric layers to form a first fin.
Regarding claim 2, in FIGs. 1-4, Lochtefeld discloses that the high energy bandgap material is formed by epitaxial growth (paragraph [0035]).
Regarding claim 9, in FIGs. 1-4, Lochtefeld discloses forming a gate (210, paragraph [0041]) structure on the first fin.
Regarding claim 11, in FIGs. 1-4, Lochtefeld discloses a method comprising: forming a high energy bandgap material (S2, GaAs, InAlAs, paragraph [0043]) on a portion of a substrate (100) between a first isolation 
Regarding claim 12, in FIGs. 1-4, Lochtefeld discloses that forming the high energy bandgap material comprises performing a selective epitaxial growth process, wherein the high energy bandgap material comprises a crystalline semiconductor material (paragraph [0035]).
Regarding claim 13, in FIGs. 1-4, Lochtefeld discloses that the high energy bandgap material has an energy bandgap greater than 1 eV (S2, GaAs, InAlAs, paragraph [0043]).
Regarding claim 14, in FIG. 4, Lochtefeld discloses that top surfaces of the high energy bandgap material comprise facets (surfaces above 100).
Regarding claim 16, in FIGs. 1-4, Lochtefeld discloses a method comprising: epitaxially (paragraph [0035]) growing a first semiconductor material (S2, GaAs, InAlAs, paragraph [0043]) on a semiconductor substrate (100), the epitaxially growing the first semiconductor material forming facets on the first semiconductor material (surfaces of S2 above 100), the semiconductor substrate having a first isolation region and a second isolation region (110) thereon, 
Regarding claim 20, in FIGs. 1-4, Lochtefeld discloses that the first surface is rectangular.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lochtefeld (US Pub. No. 2008/0073667).
Regarding claim 15, Lochtefeld appears not to explicitly disclose that the high energy bandgap material has a thickness between 10 nm and 60 nm.

  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05, I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Accordingly, it would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to form the high energy bandgap material to have a thickness between 10 nm and 60 nm.
Regarding claim 18, Lochtefeld appears not to explicitly disclose that the first surface is at a depth in a range of 40 nm and 100 nm from a top surface of the first isolation region.
However, Lochtefeld discloses that the thickness of the first isolation region overlaps or lies inside the claimed range (paragraphs [0048], [0040], [0030]-[0033]).
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05, I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Accordingly, it would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to form the first isolation region such that the first surface is at a depth in a range of 40 nm and 100 nm from a top surface of the first isolation region.
Allowable Subject Matter
Claims 3-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896